DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 2/16/2021 has been entered. Claims 1-12 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 10/30/2020.
The specification was received on 2/16/2021. This specification is acceptable.

Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  
Regarding claim 10, line 2, it appears that the term “WEP” needs to be spelled out in order to clearly identify the exact meaning. For examination purposes, the term “WEP” is construed to represent “Water Entry Pressure”
Regarding claim 11, line 2, it appears that the term “gsm” needs to be spelled out in order to clearly identify the exact meaning. For examination purposes, the term “gsm” is construed to represent “grams per square meter”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mische (US 5,792,106).
Regarding claim 5, Mische teaches a balloon 56 (figure 1) comprising: 
a porous membrane (figures 1-3, column 5, lines 46-48) configured to inflate to a nominal size in response to introduction of a fluid at a first pressure (column 5, lines 48-52, pressure below a predetermined pressure allowing balloon inflation without perfusion), 
wherein the fluid beings to substantially perfuse through the membrane (column 5, lines 48-52) above a second pressure (column 5, lines 48-52, “predetermined pressure”, the second pressure being at least equal to or greater than (column 5, lines 48-52, “predetermined pressure” appears to be greater than the pressure at which the balloon is inflated) the first pressure. Mische is silent regarding wherein the balloon is configured to cease perfusion when the second pressure is reduced to a third pressure and to reinflate to a fourth pressure at which the fluid begins to perfuse, following reduction to the third pressure, the fourth pressure being within 10% of the second pressure. However, the recitation of to cease perfusion when the second pressure is reduced to a third pressure and to reinflate to a fourth pressure at which the fluid begins to perfuse, following reduction to the third pressure, the fourth pressure being within 10% of the second pressure is an intended use. The balloon of Mische is capable to cease perfusion when the second pressure is reduced to a third pressure (which could be pressure substantially equal to the pressure at which the balloon was inflated without any perfusion) and reinflate to a fourth pressure (which could be a pressure equal to the .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mische (US 5,792,106) in view of Bacino et al. (US 7,306,729).
Regarding claims 1 and 2, Mische discloses a balloon 56 (figure 1) comprising: 
a porous membrane (figures 1-3, column 5, lines 46-48) configured to expand to an expanded state (state when balloon expands) in response to introduction of a fluid at a first pressure (column 5, lines 48-52, pressure below a predetermined pressure allowing balloon inflation without perfusion), 
wherein the fluid beings to substantially perfuse through the membrane (column 5, lines 48-52) above a second pressure (column 5, lines 48-52, “predetermined pressure”, the second pressure being at least equal to or greater than (column 5, lines 48-52, “predetermined pressure” appears to be greater than the pressure at which the balloon is inflated) the first pressure, 
wherein the porous membrane (membrane forming area 62 will have microstructure surface area) has a microstructure surface area.

Mische is further silent regarding a microstructure surface area of at least 15 m2/g or 20 m2/g. 
However Bacino teaches a porous membrane having a microstructure surface area of at least 15 m2/g or 20 m2/g (column 2, lines 49-54) for the purpose of controlling permeability through the porous membrane (column 5, lines 38-50).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the microstructure of Hobson to incorporate the porous membrane having a microstructure surface area of at least 15 m2/g or 20 m2/g as taught by Bacino for the purpose of controlling permeability through the porous membrane (column 5, lines 38-50).


The instant disclosure describes the parameter of begins to perfuse at a pressure of at least 10 atm as being merely preferable, and does not describe begins to perfuse at a pressure of at least 10 atm as contributing any unexpected results to the system. As such, parameters such as begins to perfuse at a pressure of at least 10 atm are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of begins to perfuse at a pressure of at least 10 atm would be dependent on the actual application of the balloon and, thus would be a design choice based on the actual application.

Regarding claim 4, Mische discloses wherein the porous membrane comprises ePTFE (column 5, lines 56-58, PTFE is construed to be ePTFE because it is porous).
Additionally, Bachino teaches the porous membrane comprising ePTFE (column 2, lines 3-12) for the purpose of using a membrane that is porous allowing water to pass through and are at high strength (column 5, lines 56-58).
Therefore, it would be prima facie obvious to modify PTFE material of Mische to include ePTFE as taught by Bachino for the purpose of using a membrane that is porous allowing water to pass through and are at high strength (column 5, lines 56-58).

Regarding claim 9, Mische discloses wherein the porous membrane (column 5, lines 46-48, membrane of the balloon is defining a weeping layer) defines a weeping 

Regarding claim 10, Mische discloses wherein the first pressure (pressure less than predetermined pressure allowing balloon to inflate without perfusion) is equal to or below a WEP (WEP could be construed as a pressure equal to the pressure at which balloon gets inflated without perfusion and below predetermined pressure) of the balloon and the second pressure (column 4, lines 48-52, “predetermined pressure”) is greater than the WEP of the balloon.


Regarding claim 11, Mische is silent regarding wherein the porous membrane has a bubble point of 483 kPa to 965 kPa and a mass per unit area of 4.8 gsm to 7.4 gsm.
However, Bacino teaches wherein the porous membrane has a bubble point of 483 kPa to 965 kPa (column 13, Table 2) and a mass per unit area of 4.8 gsm to 7.4 gsm (column 13, Table 2, Example 1, density (g/cc)=0.357 and thickness (mm) = 0.020 so thickness (cm) = 0.0020, mass per unit area =0.357 g/cc x 0.0020 cm x 10000cm2/1m2 = 7.14 gsm) for the purpose of adjusting the permeability through the membrane as per the user’s desire and the device application (column 5, lines 45-50).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the porous member of Hobson to incorporate the porous membrane has a bubble point of 483 kPa to 965 kPa and a mass per unit area of 4.8 gsm to 7.4 gsm as taught by Bacino for the purpose of adjusting the permeability through the membrane as per the user’s desire and the device application (column 5, lines 45-50).

Regarding claim 12, Mische discloses wherein the porous membrane maintains a substantially stable mean flow pore size (the pore size is maintained substantially stable during the second pressure because the pores are already formed and do not substantially change. Furthermore claim do not recite when the substantially stable mean flow pore size is needed therefore, claim could be reasonably broadly construed to include anytime during which substantially stable mean flow pore size is obtained). 

Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mische (US 5,792,106) in view of Reed et al. (US 6,197,013 B1).
Regarding claims 6 and 8, Mische discloses a balloon 56 (figure 1) comprising a porous membrane (figures 1-3, column 5, lines 46-48) having an outer surface (outer surface of membrane) and configured to inflate to a nominal size in response to introduction of a fluid at a first pressure (column 5, lines 48-52, pressure less than “predetermined pressure” allowing balloon to inflate without perfusion), 
wherein the fluid beings to substantially perfuse through the membrane (column 5, lines 48-52) above a second pressure (column 5, line 48-52), the second pressure (column 5, lines 48-52) being at least equal to or greater than the first pressure (column 5, lines 48-52, pressure less than “predetermined pressure” allowing balloon to inflate without perfusion). Mische is silent regarding wherein the balloon is configured to cease perfusion when the second pressure is reduced to a third pressure, the balloon configured to reinflate to a fourth pressure following reduction to the third pressure at which the fluid begins to perfuse, the fourth pressure being within 10% of the second pressure. However, the recitation of to cease perfusion when the second pressure is reduced to a third pressure, the balloon configured to reinflate to a fourth pressure following reduction to the third pressure at which the fluid begins to perfuse, the fourth 
Mische discloses placement of element 40 but is further silent regarding a textured network disposed on at least a portion of the outer surface of the porous membrane and comprising a plurality of voids wherein the textured network comprises an Sp value between 35 µm and 300 µm, wherein the Sp value is defined by a height defined between a highest peak and a mean plane of the textured network.
However, Reed teaches a design of a balloon catheter comprising a textured network (figure 7) disposed on at least a portion of the outer surface of the balloon (column 6, lines 38-41) and comprising a plurality of voids 2 wherein the textured network comprises an Sp value between 35 µm and 300 µm (column 2, lines 28-30), wherein the Sp value is defined by a height defined between a highest peak and a mean plane of the textured network (it is well known in the art how Sp value is measured in textured network) for the purpose of penetrating through plaque and efficiently transport the drug to the vessel (column 2, lines 23-25).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the outer surface of the porous membrane of Hobson to incorporate a textured network disposed on at least a portion of the outer surface of the porous membrane and comprising a plurality of voids wherein the portion of the outer surface of the porous membrane comprises an Sp value of between 35 µm and 300 µm, wherein the Sp value is defined by a height defined 

Regarding claim 7, Mische is silent regarding wherein the textured network is a coherent irregular network of thermoplastic elements.
However, Reed teaches wherein the textured network is a coherent irregular network of thermoplastic elements (column 11, lines 40-52, “polylactide” is thermoplastic) for the purpose of using a polymer that are biodegradable thereby allowing the textured network to dissolve if left inside the patient’s body (column 11, lines 40-52).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the porous membrane of Hobson to incorporate wherein the textured network is a coherent irregular network of thermoplastic elements as taught by Reed for the purpose of using a polymer that are biodegradable thereby allowing the textured network to dissolve if left inside the patient’s body (column 11, lines 40-52).

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 2/16/2021, with respect to claims 1, 5 and 6 have been fully considered and are persuasive.  The rejection of claims 1, 5 and 6 has been withdrawn. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amplatz et al. (US 5,833,682): discloses allowing perfusion of the fluid when the pressure inside the balloon reaches a predetermined pressure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILAY J SHAH/Primary Examiner, Art Unit 3783